884 F.2d 1397
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.KANKAKEELAND COMMUNITY ACTION PROGRAM, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 89-1179.
United States Court of Appeals, Federal Circuit.
June 30, 1989.

Before FRIEDMAN, BISSELL and ARCHER, Circuit Judges.
BISSELL, Circuit Judge.

ORDER

1
Kankakeeland Community Action Program, Inc.  (Kankakeeland) moves for a 4-day extension of time, until June 19, 1989, to file its brief.


2
The file in this case shows that Kankakeeland's brief was due March 6, 1989.  No brief having been filed, the case was dismissed on March 16.  On April 25, the court granted Kankakeeland's motion for reinstatement and directed that its brief be filed within 14 days.  Kankakeeland subsequently requested two additional extensions of time.  The court granted additional extensions, the latter until June 15, and cautioned Kankekeeland that "movant's counsel should not anticipate any further enlargements will be granted."    On June 14, one day before the brief was due, the court received the instant motion for an additional four-day extension.


3
In Julien v. Zeringue, 864 F.2d 1572, 1574 (Fed.Cir.1989) this court stated:  "The bar is now on notice, however, that failure to comply with this court's rules, including the requirements for preparing and filing briefs, appendices and other papers, may result in dismissal of an appeal for failure to prosecute."    Here, Kankakeeland already had its appeal dismissed for failure to prosecute once and was granted reinstatement.  Thereafter, Kankakeeland not only failed to timely file its brief after being warned that further extensions would not be granted, but also failed to submit its motion for an extension "at least 7 days before the date sought to be extended."    Fed.Cir.R. 26.  In view of all of the circumstances, we decline to grant Kankakeeland's motion for an extension.  Accordingly, Kankakeeland's brief not having been filed by June 15, 1989, we, sua sponte, dismiss its appeal.


4
Upon consideration thereof,

IT IS ORDERED THAT:

5
(1) Kankakeeland's motion for an extension of time is denied.


6
(2) The court, sua sponte, dismisses Kankakeeland's appeal.